UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 7, 2012 BUCKEYE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 33-60032 62-1518973 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification Number) 1001 Tillman Street, Memphis, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(901) 320-8100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5.CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 7, 2012, Buckeye Technologies Inc. (the “Company”) awarded bonuses to Executive Officers for the fiscal year ended June 30, 2012, based on Compensation Committee approval.The named Executive Officers will receive the following bonuses: John B. Crowe, Chairman and Chief Executive Officer, will receive $442,308 based on the Company’s At-Risk Compensation bonus (“ARC”) program and $30,866 from the All Employee bonus plan. Steven G. Dean, Executive Vice President and Chief Financial Officer will receive $126,388 based on the Company’s ARC program and $14,888 from the All Employee bonus plan. Kristopher J. Matula, former President and Chief Operating Officer, will receive $226,096 based on the Company’s ARC program and $19,816 from the All Employee bonus plan. Paul N. Horne, Senior Vice President, Product and Market Development, will receive $129,142 based on the Company’s ARC program and $15,127 from the All Employee bonus plan. Charles S. Aiken, Senior Vice President, Energy and Sustainability, will receive $119,266 based on the Company’s ARC program and $14,089 from the All Employee bonus plan. On August 6, 2012, Buckeye Technologies Inc.’s Compensation Committee approved a salary increase of $22,500 for Mr. John B. Crowe, Chairman and Chief Executive Officer, effective October 1, 2012.This will increase Mr. Crowe’s base salary from $750,000 to $772,500. SECTION 7.REGULATION FD. Item 7.01.Regulation FD Disclosure. The information furnished on exhibit 99.1 is hereby incorporated by reference under this Item 7.01 as if fully set forth herein. The information presented herein under Item 7.01 shall not be deemed "filed" under the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as may be expressly set forth by specific reference in such a filing. SECTION 8.OTHER EVENTS Item 8.01Other Events On August 7, 2012, Buckeye Technologies Inc. issued a press release announcing that its Board of Directors has declared a regular quarterly cash dividend in the amount of $0.08 per common share payable on September 14, 2012 to shareholders of record as of the close of business on August 14, 2012.A copy of the press release is attached as exhibit 99.1. SECTION 9. FINANCIAL STATEMENTS AND EXHIBITS. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of Buckeye Technologies Inc. dated August 7, 2012.(furnished) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized, BUCKEYE TECHNOLOGIES INC. /s/ Steven G. Dean Steven G. Dean Executive Vice President and Chief Financial Officer August 8, 2012
